PER CURIAM.
Michael J. Lassiter petitions the court for mandamus relief in the form of an order compelling the circuit court to dispose of his pending complaint for writ of mandamus. In that complaint, Lassiter seeks to compel respondent, an employee of the Florida Department of Law Enforcement, to comply with his public records requests. We conclude based on the circuit court’s recent issuance of an order to show cause and the subsequent filings by the parties that the granting of mandamus relief is unwarranted at this point. See Munn v. Fla. Parole Comm’n, 807 So.2d 733 (Fla. 1st DCA 2002). We note, however, that petitioner’s complaint is entitled to accelerated consideration and case priority over other pending cases in accordance with section 119.11(1), Florida Statutes (2012). Accordingly, we deny the pe*1001tition for writ of mandamus, with direction that the petitioner’s case be expedited.
BENTON, C.J., THOMAS and ROWE, JJ., concur.